Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 1 of 19




             EXHIBIT C
           Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 2 of 19




Keely E. Duke
ISB #6044; ked@dukescanlan.com
Aubrey D. Lyon
ISB #8380; adl@dukescanlan.com
DUKE SCANLAN & HALL, PLLC
1087 W. River Street, Suite 300
P.O. Box 7387
Boise, Idaho 83707
Telephone (208) 342-3310
Facsimile (208) 342-3299

Attorneys for Defendants Stanley Black & Decker, Inc. and
Black & Decker, Inc. dba Porter-Cable


       IN THE DISTRICT COURT OF THE SEVENTH JUDICIAL DISTRICT OF THE

            STATE OF IDAHO, IN AND FOR THE COUNTY OF BONNEVILLE

LUIS A. PONS,
                                                        Case No. CV10-20-1507
                Plaintiff,

vs.                                                     DEFENDANTS STANLEY
                                                        BLACK & DECKER, INC.’s AND
STANLEY BLACK & DECKER, INC., a                         BLACK & DECKER (U.S.) INC.’S
Connecticut corporation; BLACK & DECKER (U.S.)          FIRST SET OF
Inc., a Maryland corporation, doing business as         INTERROGATORIES,
PORTER-CABLE; and LOWE’S HOME CENTERS,                  REQUESTS FOR PRODUCTION
LLC, a North Carolina corporation,                      OF DOCUMENTS, AND
                                                        REQUESTS FOR ADMISSION
                Defendants.                             TO PLAINTIFF


TO:    PLAINTIFF, LUIS PONS AND HIS COUNSEL OF RECORD:

       Defendants Stanley Black & Decker, Inc. and Black & Decker (U.S.) Inc. (hereinafter

collectively referred to as “Black & Decker”) require you to respond to the following

Interrogatories, Requests for Production of Documents, and Requests for Admission in the



  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 1
            Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 3 of 19




manner described by the Idaho Rules of Civil Procedure.

       In answering these Interrogatories, you are required to furnish all information that is

available to you or subject to your reasonable inquiry, including information in the possession of

your attorneys, accountants, advisors or other persons directly or indirectly employed by or

connected with you or your attorneys and anyone else otherwise subject to your control. In

answering these Requests for Production, you must make a diligent search of your records and of

other papers and materials in your possession or available to you or your representatives.

       If a discovery request has sub-parts, answer each part separately and in full, and do not

limit your answer to the interrogatory or request as a whole. If these discovery requests cannot

be answered in full, answer to the extent possible, specify the reason for your inability to answer

the remainder, and state whatever information and knowledge you have regarding the

unanswered portion.     With respect to each discovery request, in addition to supplying the

information asked for and identifying the specific documents referred to, identify and describe all

documents to which you refer in preparing your answers. These Interrogatories and Requests for

Production are continuing and the answers thereto must be supplemented to the maximum extent

authorized by law and the applicable rules.

                            DEFINITIONS AND INSTRUCTIONS

       A.      Each Interrogatory, and subparts thereof, shall be accorded a separate answer.

       B.      If you refuse to answer any Interrogatory in whole or in part, describe the basis of

your refusal to answer or respond, including any claim of privilege, in sufficient detail so as to

permit the Court to adjudicate the validity of your refusal, and identify each statement,

communication or document for which a privilege is claimed, specifying: (a) with respect to

communications or statements: (i) the date of the communications or statements; (ii) the names

  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 2
            Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 4 of 19




of persons present; (iii) subject matter; and (iv) the basis on which the privilege or protection is

claimed; (b) with respect to documents: (i) the date of the document; (ii) identification by name

and job title of each person who wrote, drafted, or assisted in the preparation of the document;

(iii) identification by name and job title of each person who received or has custody of the

document or copies thereof; (iv) identification by name and job title of each person who has

reviewed or had access to the document or copies thereof or to whom any portion of the contents

has been communicated; and (v) a brief description of the nature and subject matter of the

document.

       C.      Whenever in these Interrogatories there is a request to “identify” a person, state:

(i) the person’s full name; (ii) his or her present or last known residence and business address;

(iii) his or her present or last known residence and business telephone number; and (iv) his or her

present or last known residence and business telephone number; and (v) his or her present or last

known business title or position.

       D.      If you object to a portion of any Interrogatory or Request for Production, you are

instructed to answer the remainder.

       E.      All relevant portions of the Idaho Rules of Civil Procedure are incorporated

herein by reference.

       F.      The term “communication(s)” as used herein is used in the broadest sense and

includes, but is not limited to, the transmittal of information (in the form of facts, ideas, inquiries

or otherwise) and the originals and all non-identical copies of all documents, as defined herein,

(including, without limitation, inter and intra-office memoranda, meetings, conversations,

correspondence, discussions, negotiations, telephone conversations, voicemail messages, e-mail



  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 3
             Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 5 of 19




messages, and other communications) whereby thoughts, opinions or data are transmitted

between two or more persons either orally or in writing.

       G.      This discovery shall be deemed to be continuing and shall require that you serve

and/or produce, in the form of supplementary responses, any information, documents and/or

tangible things requested herein which are unavailable to you or of which you are unaware, at the

time you submit your responses, but which become available to you, or of which you become

aware, up to and including the time of trial. Similarly, any responses to these Interrogatories

which are later found to be incorrect or incomplete or to have become incorrect or incomplete

because of changed circumstances shall be corrected or completed by means of supplementary

responses.

       H.      For the purposes of these Interrogatories and Requests for Production: “Black &

Decker” refers to Defendants Stanley Black & Decker, Inc. and Black & Decker (U.S.) Inc., as

well as their agents and attorneys acting on their behalf.

       I.      “You” and “your” shall be construed, as the context may require, as Luis Pons.

       J.      “Plaintiff”’ refers to Plaintiff Luis Pons.

       K.      The terms “Grinder” shall mean and refer to the product which is allegedly

involved in the incident described in the Complaint.

       L.      “Claim” or “Claims” refers to the event involving the Grinder identified in

Plaintiff’s Complaint.

       M.      The term “Incident” shall mean the subject of each Claim.

       N.      “Complaint” refers to the lawsuit filed by the Plaintiff against Black & Decker.

       O.      “And” as well as “or” shall be construed disjunctively or conjunctively as

necessary to bring within the scope of these Interrogatories all responses which might otherwise

  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 4
            Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 6 of 19




be construed to be outside their scope.

       P.         “Each” shall be construed to include the word “every” and “every” shall be

construed to include the word “each.” Similarly, “any” shall be construed to include the word

“all,” and “all” shall be construed to include the word “any.”

       Q.         Words importing the present tense shall be construed to include the past tense,

and vice versa.

       R.         Words importing the singular form shall be construed to include the plural form,

and vice versa.

                                      INTERROGATORIES

       INTERROGATORY NO. 1: State the full name and address of each person providing

answers or information in response to these interrogatories and to the requests for production and

requests for admission concurrently served with these interrogatories.

       INTERROGATORY NO. 2: Please identify any person known to you or your attorneys,

as having knowledge of relevant facts pertaining to the above-entitled cause. This includes, but is

not limited to, all persons present with Plaintiff at the time of the Incident. Please set forth in

summary fashion the facts or information each individual possesses.

       INTERROGATORY NO. 3: Please identify each person you intend to call as a witness,

lay or expert, and please state the substance of his or her testimony.

       INTERROGATORY NO. 4: Please identify who selected the subject Grinder for your

use.

       INTERROGATORY NO. 5: Please identify who purchased the Grinder for your use,

where the Grinder was purchased, and the date the Grinder was purchased.

       INTERROGATORY NO. 6: Did the person(s) identified in your answer to Interrogatory

  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 5
           Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 7 of 19




No. 4 review any advertising material, product literature, test reports, design drawings, or other

documents or writings, including any information on any packaging material for the Grinder,

generated by Black & Decker when selecting the Grinder? If so, identify all such documents.

       INTERROGATORY NO. 7: Did the person(s) identified in your answer to Interrogatory

No. 5 review any advertising material, product literature, test reports, design drawings, or other

documents or writings, including any information on any packaging material for the Grinder,

generated by Black & Decker before using the Grinder? If so, identify all such documents.

       INTERROGATORY NO. 8:               Identify all written manuals, instructions, manuals,

warnings or other documents or writings, including any information on any packaging material,

for the Grinder that you read prior to using the Grinder. In doing so, please identify what you

read and when.

       INTERROGATORY NO. 9:              Please state the frequency for which the Grinder was

operated and include the following in your answer: a) by whom, b) on what date(s), c) for what

use, and d) whether such operation was documented.

       INTERROGATORY NO. 10:              Please set forth a complete description of the alleged

incident, including, but not limited to: (i) the date and time of the incident; (ii) a detailed

narrative of why you were using the Grinder and how the alleged incident happened; and (iii) a

detailed narrative of your activities beginning 24 hours before the incident through the incident.

       INTERROGATORY NO. 11:               Were any pictures or videos taken of the Grinder

(including the accessory being used with it at the time) or the workpiece and/or the accident

scene at any time, including any testing of the Grinder in question or of the repairs to the Grinder

that were made? If so, state the name and address of the person or person who took said

photographs or videos, and also the name and address of the party who has them in his/her

  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 6
             Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 8 of 19




possession at the present time.

       INTERROGATORY NO. 12: Were any pictures or videos taken of any of your injuries

allegedly caused by the Grinder at any time? If so, state the name and address of the person or

person who took said photographs or videos, and also the name and address of the party who has

them in his/her possession at the present time.

       INTERROGATORY NO. 13: Has any repair, maintenance and/or service of any kind

ever been performed (by Plaintiff or any other person) to or upon the Grinder? If so, state:

       (a)     The name and address and employment status of each such person performing

               any repair, maintenance and/or service;

       (b)     The date upon which each repair, maintenance and/or service performed;

       (c)     Location of where each repair, maintenance and/or service took place;

       (d)     Each specific repair, maintenance and/or service repair performed; and

       (e)     The reason for each such repair, maintenance and/or repair service.

       INTERROGATORY NO. 14: Has the Plaintiff or anyone on the Plaintiff’s behalf had

the Grinder examined, tested and/or inspected? If so, state:

       (a)     The name, address, and occupation or profession of the individual performing

               such examination, inspection and/or test;

       (b)     The purpose for which the Grinder was examined, tested, and/or inspected;

       (c)     The date upon which the Grinder was examined, tested, and/or inspected;

       (d)     Whether as the result of such examination, test and/or inspection, any report or

               record, oral or written, was prepared or submitted. If so, for each such report

               or record state:

               (i)     The name and address of each person giving and receiving it, if oral;

  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 7
              Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 9 of 19




                (ii)    The date thereof, the number of pages thereof, each addressee thereof,

                        The name and address of each person making it and having possession

                        of it, if written; and

                (iii)   The substance of the findings and conclusions of such report.

        INTERROGATORY NO. 15:                Has the Plaintiff or anyone on the Plaintiff’s behalf

retained any expert witness that is expected to testify at the trial of this case? If so, as to each

expert please provide the following information:

        (a)     All information and documents required to be disclosed pursuant to the Idaho

                Rules of Civil Procedure;

        (b)     The subject matter on which the expert is expected to testify;

        (c)     State the substance of the facts on which the expert is expected to testify;

        (d)     State the substance of the opinion as to which the expert is expected to testify;

        (d)     Provide a summary of the grounds for each such opinion to which the expert

                is expected to testify;

        (e)     Describe the research done by each expert respecting the subject of the

                claimed Grinder malfunction.

        INTERROGATORY NO. 16: Is it contended that the damage alleged in the complaint

was caused in whole or in part by the Grinder being improperly designed or manufactured? If

so, state:

        (a)     A description of how the Grinder is alleged to be improperly designed or

                manufactured.

        (b)     When and how each improperly designed or manufactured condition was

                manifested;

   DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
   SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
   REQUESTS FOR ADMISSION TO PLAINTIFF - 8
              Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 10 of 19




        (c)      How, where, and in what manner each such improperly designed or manufactured

                 condition caused or contributed to the alleged damage; and

        (d)      Any documentation, writing, or other tangible evidence supporting your

                 contention that the damage alleged in the complaint was caused in whole or in

                 part by the Grinder being improperly designed or manufactured.

        INTERROGATORY NO. 17: Is it contended that the damage alleged in the complaint

was caused in whole or in part by any breach of express or implied warranty by Black & Decker?

If so, state:

        (a)      The verbatim text of each such warranty;

        (b)      The substance of each oral warranty, and the date and place where this

                 oral warranty was made, along with the name, address and title of the person

                 making such warranty; and

        (c)      The specific manner in which it is alleged that each such warranty was

                 breached; and

        (d)      Any documentation, writing, or other tangible evidence supporting your

                 contention that the damage alleged in the complaint was caused in whole or in

                 part by any breach of express or implied warranty by Black & Decker.

        INTERROGATORY NO. 18:              Are you contending that there are defects regarding

insufficient warnings or instructions related to the Grinder? If so, please identify all facts,

documents, or information in support of such claims.

        INTERROGATORY NO. 19: Describe in detail any standards, codes, or regulations that

you contend apply to the Grinder, which you claim to have been violated in connection with the

design, manufacture, or marketing of the Grinder. (Your description should specify in detail the

   DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
   SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
   REQUESTS FOR ADMISSION TO PLAINTIFF - 9
              Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 11 of 19




precise portion of such standards, codes, or regulations that you contend were violated or not

fully met).

         INTERROGATORY NO. 20: Please state whether Plaintiff had any contact with Black

& Decker at any time regarding the Grinder and, if yes, please identify when the contact was

made, who made the contact, the substance of the contact, and who at Black & Decker was

contacted.

         INTERROGATORY NO. 21: Please identify and provide a complete itemization of

damages, special and general, you seek to recover in this matter.

         INTERROGATORY NO. 22: Please identify all damages, including economic and non-

economic damages, and the amount thereof, used in your Answer to Request for Admission No.

1.

         INTERROGATORY NO. 23: Please identify each exhibit you intend to use in any

deposition in this case and/or at the trial of this matter.

         INTERROGATORY NO. 24: Identify each physician, psychiatrist, psychologist,

counselor, hospital, clinic, medical center and/or other provider of health care services who you

have seen for healthcare treatment or services prior to the Incident.

         INTERROGATORY NO. 25:                Identify each physician, psychiatrist, psychologist,

counselor, hospital, clinic, medical center and/or other provider of health care services who you

have seen for healthcare treatment or services after the Incident.

         INTERROGATORY NO. 26: Please identify all pharmacies used by you in the last 10

years.

         INTERROGATORY NO. 27: Have you made any statements to anyone or obtained any

statements from anyone regarding the events described in your Complaint? If so, please state the

     DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
     SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
     REQUESTS FOR ADMISSION TO PLAINTIFF - 10
           Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 12 of 19




when each statement was made; to whom each statement was made; the contents of each

statement; and whether a record of the statement was made.

       INTERROGATORY NO. 28: Please identify all social networking sites you belong to,

or have belonged to since March 2017, including but not limited to, Facebook, Instagram,

Twitter, and LinkedIn, as well as any blogs. With respect to each, please state any and all screen

names, blog names and/or titles, or other identities you use with respect to each site; your site or

blog’s full web address; the privacy setting for each site; and the length of time you have been a

member of each social networking site or maintained such blog(s).

       INTERROGATORY NO. 29: Are you entitled or eligible to receive Medicare benefits

on any basis, or anticipated to become entitled or eligible to receive such benefits during the

pendency of this litigation? If yes, please provide the following: (a) full name; (b) date of birth;

(c) gender; and (d) Social Security Number and Medicare Health Insurance Claim Number.

       INTERROGATORY NO. 30: Has any governmental program (including but not limited

to Medicare or Medicaid) or a private insurer covered any, or a portion of any, medical expenses

or other health care costs which you are claiming as damages in this case? If so, for each

expense covered please: (a) identify the payee; (b) identify the medical or other health care for

which the coverage was paid; (c) state the date the medical or other health care was provided; (d)

state the amount charged by the provider and the amount paid by the governmental program or

the private insurer; and (e) the amount(s) of any related lien(s) governmental program or a

private insurer will issue against your recovery, if any, in this case.

       INTERROGATORY NO. 31: Has the Grinder been used, altered, modified,

disassembled, reassembled, repaired and/or serviced by you or anyone else since the Incident? If

yes, please identify who did so and explain what was done and when it as done.

  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 11
           Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 13 of 19




       INTERROGATORY NO. 32: Identify any and all persons who have had custody of the

Grinder (including the accessory on it at the time of the Incident), the workpiece and any other

items that may have caused or contributed to the Incident (collectively “the evidence”). For all

persons identified, confirm the dates during which they have had custody of the evidence.

                                  REQUESTS FOR PRODUCTION

       REQUEST FOR PRODUCTION NO. 1: Please produce a copy of all documents, items

or things which you referred to in answering the above interrogatories, including all documents

which contain a part or all of each such answer, and all documents which you identified in said

answer.

       REQUEST FOR PRODUCTION NO. 2: Please produce a copy of all documents, notes,

records, files, statements, bills, diaries, and writings which you contend support your claims.

       REQUEST FOR PRODUCTION NO. 3: Please produce copies of all notes, letters,

memoranda, calendars, journals, diaries or other documents of whatever kind or form in which

you have written down any thought, impression or opinion related to the subject matter of this

Lawsuit, including the Incident and injuries and damages you claim as a result of the Incident.

       REQUEST FOR PRODUCTION NO. 4: Please produce all items identified in your

answer to Interrogatory No. 6, including but not limited to any advertising material, product

literature, test reports, design drawings, or other writings or documents, including any

information on any packaging material for the Grinder, generated by Black & Decker that you or

whomever selected the Grinder reviewed before selecting the Grinder.

       REQUEST FOR PRODUCTION NO. 5:                   Please produce any advertising material,

product literature, test reports, design drawings, or other writings or documents, including any



  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 12
           Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 14 of 19




information on any packaging material for the Grinder, generated by Black & Decker that you or

whomever purchased the Grinder reviewed before purchasing the Grinder.

       REQUEST FOR PRODUCTION NO. 6: Please produce all items identified in your

answer to Interrogatory No. 7, including but not limited to any advertising material, product

literature, test reports, design drawings, or other writings or documents, including any

information on any packaging material for the Grinder generated by Black & Decker before you

used the Grinder.

       REQUEST FOR PRODUCTION NO. 7:                    Please produce all documents evidencing

purchase, sale, ordering, procurement and delivery of the Grinder in question.

       REQUEST FOR PRODUCTION NO. 8: Please produce any packaging materials you

have related to the Grinder.

       REQUEST FOR PRODUCTION NO. 9:                    Please produce all documents evidencing

communications between you and anyone else relating to the selection, purchase, and/or use of

the Grinder.

       REQUEST FOR PRODUCTION NO. 10: Please produce all documents identified in

your answer to Interrogatory No. 9, including but not limited to any documentation related to the

use of the Grinder at any time prior to or after the alleged incident.

       REQUEST FOR PRODUCTION NO. 11: Please produce full sized digital copies of the

photographs and/or videos identified in answer to Interrogatory No. 11.

       REQUEST FOR PRODUCTION NO. 12: Please produce full sized digital copies of the

photographs and/or videos identified in answer to Interrogatory No. 12.




  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 13
          Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 15 of 19




       REQUEST FOR PRODUCITON NO. 13: Please produce any photographs, videos,

documents, and/or writings or tangible evidence related to any repair, maintenance and/or service

of any kind ever been performed by you and/or any other person) to or upon the Grinder.

       REQUEST FOR PRODUCTION NO. 14: Please produce any photographs, videos,

documents, and/or writings or tangible evidence identified in answer to Interrogatory No. 14.

       REQUEST FOR PRODUCTION NO. 15: Please produce any and all photographs,

videos, documents, writings, and/or other documentation or tangible evidence reviewed by

and/or relied on by any expert identified in your response to Interrogatory No. 15.

       REQUEST FOR PRODUCTION NO. 16: Please produce any photographs, videos,

documents, writings, and/or other documentation or tangible evidence identified in your answer

to Interrogatory No. 16.

       REQUEST FOR PRODUCTION NO. 17: Please produce any photographs, videos,

documents, writings, and/or other documentation or tangible evidence identified in your answer

to Interrogatory No. 17.

       REQUEST FOR PRODUCTION NO. 18: Please produce any photographs, videos,

documents, writings, and/or other documentation or tangible evidence identified your answer to

Interrogatory No. 18.

       REQUEST FOR PRODUCTION NO. 19: Please produce any photographs, videos,

documents, writings, and/or other documentation or tangible evidence supporting your answer to

Interrogatory No. 19.

       REQUEST FOR PRODUCTION NO. 20: Please produce any photographs, videos,

documents, writings, and/or other documentation or tangible evidence identified in your answer

to Interrogatory No. 20.

  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 14
           Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 16 of 19




        REQUEST FOR PRODUCTION NO. 21: Please produce any photographs, videos,

documents, writings, and/or other documentation or tangible evidence supporting any claim for

your alleged damages that you intend to seek to recover in this matter and as identified in your

answer to Interrogatory No. 21.

        REQUEST FOR PRODUCITON NO. 22: If different than the documented identified in

your answer to Interrogatory No. 21 and produced in response to Request for Production No. 19,

please produce any and all photographs, videos, documents, writings, and/or other

documentation or tangible evidence documenting and/or supporting any of your damages

identified in answer to Interrogatory No. 22.

        REQUEST FOR PRODUCTION NO. 23: Please produce all documents evidencing

communications between you and Black & Decker relating to the Incident and/or any damages

you allege were caused by the Incident.

        REQUEST FOR PRODUCTION NO. 24:                    Please produce all documents you have

regarding the investigation of the alleged defects and damages relating to the Grinder.

        REQUEST FOR PRODUCTION NO. 25: Please produce for inspection the Grinder

identified in your Complaint, as well as all component parts.

        REQUEST FOR PRODUCTION NO. 26: Please produce for inspection any packaging

for the Grinder identified in your Complaint, as well as all component parts packaging.

        REQUEST FOR PRODUCTION NO. 27: Please produce a copy of all statements

identified by you in your answer to Interrogatory No. 27.

        REQEUST FOR PRODUCTION NO. 28:                  Please produce each exhibit you intend to

use in any deposition in this case and/or at the trial of this matter.



  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 15
           Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 17 of 19




       REQUEST FOR PRODUCTION NO. 29: Please execute the attached Authorization to

Release Medical Records.

       REQUEST FOR PRODUCTION NO. 30:                   Please produce medical records for all

providers identified in response to Interrogatory No. 24.

       REQUEST FOR PRODUCTION NO. 31:                   Please produce medical records for all

providers identified in response to Interrogatory No. 25.

       REQUEST FOR PRODUCTION NO. 32: Please produce a copy of all of your pharmacy

records, including but not limited to prescriptions, requests, communications, notes, and

inquiries, from pharmacies identified in Interrogatory No. 26.

       REQUEST FOR PRODUCTION NO. 33: Please produce copies of your tax returns for

the previous ten years, including all W2s, attachments and worksheets.

       REQUEST FOR PRODUCTION NO. 34: Please produce any photographs and/or video

or audiotape recordings in your possession that relate to any matters relevant to this matter,

including the Incident or your alleged injuries and damages.

       REQUEST FOR PRODUCTION NO. 35:                   Please produce a disk with the profile

information, content, and photographs from each social networking site identified in answer to

Interrogatory No. 28, including all public and private messages sent and/or received by you. To

prevent confusion, by this Request we seek a full electronic download of any online profiles that

are identified in Interrogatory No. 28. For example, Facebook provides a “Download your

Account” option under the “Account Settings” menu option that provides the user with a zip file

of the complete online profile. See Romano v. Steelcase, Inc., 30 Misc. 3d 426, 430, 907 N.Y.S.

2d 650, 654 (N.Y. Sup. Ct. 2010).

                                    REQUESTS FOR ADMISSION

  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 16
           Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 18 of 19




       REQUEST FOR ADMISSION NO. 1: Admit that your claim for any and all damages,

including both economic and non-economic damages and including all past, current, and future

damages, is for an amount less than $75,000.

       REQUEST FOR ADMISSION NO. 2: Admit that the amount of all damages you will

seek at the trial of this matter, including both economic and non-economic damages and

including all past, current, and future damages, is for an amount less than $75,000.

       REQUEST FOR ADMISSION NO. 3: Admit that you did not enter into a contract with

Stanley Black & Decker, Inc. related to the Grinder.

       REQUEST FOR ADMISSION NO. 4: Admit that you did not enter into a contract with

Black & Decker (U.S.) Inc. related to the Grinder.

        Dated this 31st day of March, 2020.

                                              DUKE SCANLAN & HALL, PLLC



                                              By /s/Keely E. Duke
                                                 Keely E. Duke – Of the Firm
                                                 Aubrey D. Lyon – Of the Firm
                                                 Attorney for Defendants Stanley Black &
                                                 Decker, Inc. and Black & Decker (U.S.) Inc.
                                                 dba Porter-Cable




  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 17
         Case 1:20-cv-00245 Document 1-5 Filed 05/21/20 Page 19 of 19




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 31, 2020, I electronically filed the foregoing
document using the iCourt E-File system, which sent a Notice of Electronic Filing to the
following persons:

   Allen H. Browning                                   U.S. Mail, Postage Prepaid
   Steve Carpenter                                     Hand Delivered
   David L. Brown                                      Facsimile (208) 542-2711
   BROWING LAW                                         iCourt/Email
   1615 Grandview Drive                           pi.browning.law@gmail.com;
   Idaho Falls, ID 83402                          filings.allen.browning.law@gmail.com
   Attorneys for Plaintiff




                                        /s/ Keely E. Duke
                                        Keely E. Duke
                                        Aubrey D. Lyon




  DEFENDANTS STANLEY BLACK & DECKER, INC., AND BLACK & DECKER (U.S.) INC.’S FIRST
  SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION OF DOCUMENTS, AND
  REQUESTS FOR ADMISSION TO PLAINTIFF - 18
